In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-942V
                                    Filed: December 1, 2015
                                           Unpublished

****************************
LEIGHA ROMIG,                            *
                                         *
                    Petitioner,          *     Ruling on Entitlement; Concession;
                                         *     Tetanus-Diphtheria-acellular Pertussis;
                                         *     (Tdap) vaccine; Shoulder Injury Related
SECRETARY OF HEALTH                      *     to Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                      *     Special Processing Unit (“SPU”).
                                         *
                    Respondent.          *
                                         *
****************************
Isaiah Kalinowksi, Maglio, Christopher & Toale, PA, Washington, DC, for petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On August 28, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleges that she received a Tetanus-Diphtheria-acellular
Pertussis (Tdap) vaccine on August 2, 2014, and thereafter suffered a Shoulder Injury
Related to Vaccine Administration (“SIRVA”). Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On November 23, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       a preponderance of the evidence establishes that the shoulder injury
       petitioner claims in the petition was caused-in-fact by the administration of
       her August 2, 2014 vaccination, and that her shoulder pain was not due to
       factors unrelated to the administration of the vaccine. In addition, given
       the medical records outlined above, the statutory six month sequela
       requirement has been satisfied. See 42 U.S.C. § 300aa-11(c)(D)(i). In
       light of the information contained in petitioner’s medical records,
       respondent has concluded that petitioner’s shoulder injury and its sequela
       are compensable as a ‘caused-in-fact’ SIRVA injury under the Act.
       However, it should be noted that the Tdap vaccine was not responsible for
       any of petitioner’s pre-existing maladies for which she was on permanent
       disability. In addition, MRI abnormalities appeared to have resolved and
       petitioner’s treating physicians were unclear as to why she continued to
       complain of pain. Finally, issues with the shoulder blade mentioned
       months after vaccination were attributed by treaters to cervical
       radiculopathy and these symptoms are not related to SIRVA or to
       vaccination.”

Id. at 4-5.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2